DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radius of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-12 are rejected for their dependency on claim 1.

Claim 1 recites the limitation “the element” in lines 4 and 5 which lacks antecedent basis and are indefinite for being unclear if the limitations are part of the “at least one front elements”.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitations of lines 4 and 5 will be interpreted as “the at least one front elements” for purposes of examination.

Claim 1 recites “the bend…comprises a curvature for which the ratio of radius of curvature R to the diameter D”, however it is unclear what the radius of curvature of the 

Claims 9 and 10 each depend from claim 1 and are indefinite for being unclear if the limitations of claims 9 and 10 necessarily require the bend to have a curvature or not since claim 1 recites “the bend does not comprise a curvature and forms a right angle, or alternatively comprises a curvature for which the ratio of the radius of curvature…” and therefore raise the question if the curvature is positively recited or not.  For purposes of examination, claim 1 will be required to have a bend with a curvature when examining claims 9 and 10.  See below for alternative rejection of claims 1, 9 and 10.

Claims 11 and 12 recite the limitation “the footprint” which lacks antecedent basis and is indefinite for being unclear what structure’s footprint Applicant is referring to.  Based on 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al. (US 2006/0086141), hereinafter referred to as Cote, in view of Dimmock (US 2,662,553), hereinafter referred to as Dimmock.

Regarding claims 1 and 2, Cote teaches an apparatus (Fig. 1) for the separation of a gas (“air distillation plant”, paragraph 0054) at cryogenic temperatures, the apparatus comprising: 
an isolated chamber (Fig. 2, 7) having at least one front element (distillation column 3) operating at cryogenic temperatures, the at least one front element being a distillation column (3 is a distillation column), and a pipe (annotated by Examiner in Figure 1) configured to transfer fluid (leaving the pipe) coming from the at least one front element, the pipe having a diameter D (inherent inner diameter of pipe) comprising a bend (90 degree bend) for changing the direction of flow of the fluid.


    PNG
    media_image1.png
    983
    926
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 2 of Cote.

Cote does not teach wherein the ratio of the radius of curvature R to the diameter D of the pipe is less than (0.5D+x)/D where x is equal to 0 or greater than 0 and less than 0.5 D, nor does Cote teach a profiled deflector vanes are placed inside the bend, with their concavity towards the center of the bend forming a plurality of parallel curved ducts.(Claim 1).  Cote does not teach further comprising at least two vanes aligned parallel to one another along the bisector of the bend. (claim 2)

Dimmock teaches a pipe (Figs. 1 and 2) having a bend (a 90 degree bend) that does not comprise a curvature (See Fig. 2), and wherein profiled deflector vanes (Fig. 2, V1-Vn) are placed inside the bend, with their (the vanes) concavity towards the center of the 6 and Vn-1) are aligned parallel to one another along the bisector of the bend.


    PNG
    media_image2.png
    656
    974
    media_image2.png
    Greyscale

Figure 2: Fig. 1 of Dimmock.


Therefore, it would have similarly been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Cote, by substituting pipe, and replacing it with the pipe with profiled deflector veins as taught by Dimmock in order to provide the predictable result of minimizing head loss of the fluid leaving the distillation column thereby increasing the operating efficiency of the system.



Regarding claim 4, Cote, as modified, teaches the apparatus according to Claim 1, in which the fluid is gaseous air (air to be distilled in paragraph 0055) to be separated which is sent via the pipe to the distillation column (structurally capable of having gaseous air flow through the pipe in to the distillation column)
.
Regarding claim 5, Cote, as modified, teaches the apparatus according to Claim 1, in which the fluid is gaseous nitrogen (nitrogen, see paragraph 0069) which comes from the distillation column.

Regarding claim 6, Cote, as modified, teaches the apparatus according to Claim 1, however does not teach wherein the diameter D of the pipe is greater than 101.6 cm.

The diameter of the pipe is considered a results effective variable in that changing the diameter of the pipe will impact head loss and mass flow rate, at least.  As such, without showing unexpected results, the claimed diameter cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the diameter of the pipe, to obtain the desired balance between head loss and mass flow rate of the fluid flowing through the pipe, thereby increasing the efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claims 11 and 12, Cote, as modified, teaches the apparatus according to Claim 1, however does not teach in which the footprint due to the bend is less than 15D (claim 11) or wherein the footprint due to the bend is less than 12D (claim 12)

Both the footprint of the coldbox and the diameter of the pipe are considered results effective variable in that changing the diameter of the pipe will affect head loss and mass flow rate of fluid flowing through the pipe while the footprint of the coldbox will determine the amount of space taken up by the cold box.  As such, without showing  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Alternatively…

Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al. (US 2006/0086141), in view of Dimmock (US 2,662,553).

Regarding claims 1, 9 and 10, Cote teaches an apparatus (Fig. 1) for the separation of a gas (“air distillation plant”, paragraph 0054) at cryogenic temperatures, the apparatus comprising: 
an isolated chamber (Fig. 2, 7) having at least one front element (distillation column 3) operating at cryogenic temperatures, the at least one front element being a distillation column (3 is a distillation column), and a pipe (annotated by Examiner in Figure 1) configured to transfer fluid (leaving the pipe) coming from the at least one front element, the pipe having a diameter D (inherent inner diameter of pipe) comprising a bend (90 degree bend) for changing the direction of flow of the fluid: wherein
the bend comprises a curvature (see curvature of bend of pipe in annotated Figure 1 by the Examiner) which has a radius (annotated by Examiner in Figure 3)


    PNG
    media_image3.png
    583
    1092
    media_image3.png
    Greyscale

Figure 3: annotated Fig. 2 of Cote.

Cote does not teach wherein the bend does not comprise a curvature and forms a right angle, or alternatively 10 comprises a curvature for which the ratio of the radius of curvature R to the diameter D of the pipe is less than (0.5D+x)/D where x is equal to 0 or greater than 0 and less than 0.5 D (claim 1), wherein the ratio of the radius of curvature R to the diameter D of the pipe is less than 1 (claim 9) or wherein the ratio of the radius of curvature R to the diameter D of the pipe is less than .7 (claim 10).

The radius and diameter of the pipe are considered result effective variables in that depending on the fluid, the desired mass flow rate and pressure, the ratio of the radius to the diameter will determine the head loss created by the pipe bend.  As such, without showing unexpected results, the claimed ratios cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Dimmock teaches a pipe (Figs. 1 and 2) with a diameter and having profiled deflector vanes (Fig. 2, V1-Vn) are placed inside the bend, with their (the vanes) towards the center of the bend forming a plurality of parallel curved ducts (spaces between each of the vanes), wherein the vanes provide control of the fluid flowing therethrough to 6 and Vn-1) are aligned parallel to one another along the bisector of the bend.


Therefore, it would have similarly been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Cote, by modifying the pipe to include profiled deflector veins as taught by Dimmock in order to provide the predictable result of minimizing head loss of the fluid leaving the distillation column thereby increasing the operating efficiency of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763